Citation Nr: 0924179	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to October 
1946.

These matters come comes before the Board of Veterans' 
Appeals (Board) from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied 
entitlement to service connection for hearing loss and 
tinnitus.

In June 2009, the Vice-Chairman of the Board granted a motion 
to advance this case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).



FINDING OF FACT

Even assuming in-service noise exposure, the Veteran's 
hearing loss and tinnitus are not etiologically related to 
such noise exposure or anything else in service, and 
sensorineural hearing loss cannot be presumed to be so 
related.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3,307, 3.309, 
3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2008 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for hearing loss and tinnitus.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the February 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment 
records and the identified post-service VA outpatient 
treatment (VAOPT) records.  A September 2007 VAOPT note 
indicates that the Veteran had normal low frequency hearing 
and moderate to severe sensorineural hearing loss in the left 
ear, and indicated, "See tools for audiogram."  The 
audiogram does not appear in the claims file.  However, as a, 
July 2008 VA audiological examination documents that the 
Veteran has current bilateral hearing loss as defined by VA, 
a remand to obtain the September 2007 audiogram would impose 
unnecessary additional burdens on adjudication resources with 
no benefit flowing to the Veteran, and is thus not 
appropriate.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In addition, the RO requested that the National Personnel 
Records Center (NPRC) verify the unverified periods of the 
Veteran's service and his name and other identifying 
information, indicating that the only period of service was 
from May 1945 to October 1946.  In a March 2008 response, the 
NPRC indicated that the record needed to respond to this 
request was likely destroyed by fire, and that no separation 
documents were available from which to respond to the 
request.  However, the October 1946 separation examination 
report and service treatment records are in the claims file.  
An Army Separation Record shows confirms that the Veteran 
served from May 1945 to October 1946 and this information is 
corroborated by a certificate of discharge from service.  
Therefore, the record does not indicate that there are 
missing service treatment or personnel records.

The Board also notes that, while the Veteran was afforded 
March and July 2008 VA audiological examinations, the only 
etiological opinion expressed was as to his hearing loss, by 
the July 2008 VA examiner.  Under the VCAA, VA is obliged to 
provide an examination or obtain a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Here, as 
shown below, even presuming in-service noise exposure, there 
is no competent evidence suggesting a nexus.  There is no 
competent medical opinion to this effect and there is no 
medical or lay evidence of continuity of symptomatology of 
the Veteran's tinnitus.  Therefore, an opinion as to the 
etiology of the Veteran's tinnitus is not required in this 
case.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for hearing 
loss and tinnitus are thus ready to be considered on the 
merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system including sensorineural hearing loss, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The July 2008 VA examination report indicates that the 
Veteran has bilateral hearing loss under 38 C.F.R. § 3.385, 
as well as tinnitus.  Moreover, as noted, the September 2007 
VAOPT notes diagnosed left ear sensorineural hearing loss.  
In addition, the Veteran has stated that he experienced in-
service noise exposure from airplanes while working as a mail 
clerk.  Even presuming such exposure, however, his claims for 
service connection for hearing loss and tinnitus must be 
denied, for the following reasons.

The Veteran's service treatment records reflect that, in 
August 1945, when he requested that his eyes be checked, he 
was to return for an ear, nose, and throat consultation.  
However, there is no evidence of any such consultation, and 
the October 1946 separation examination report indicates that 
he had normal hearing pursuant to the whispered voice test.  
The first evidence of hearing loss appears to be in a May 
2006 VAOPT note that contains a diagnosis of presbycusis, 
i.e., age-related hearing loss, warranting an audiology 
consult.  Palczewski v. Nicholson, 21 Vet. App. 174, 177 
(2007); Dorland's Illustrated Medical Dictionary 1534 (31st 
ed. 2007).  

While the absence of in-service evidence of hearing loss is 
not fatal to a claim for that disability, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), the absence of any 
clinical evidence of either hearing loss or tinnitus for 
decades after service weighs against a finding that the 
Veteran's hearing loss and tinnitus were present in service 
or that his sensorineural hearing loss manifested during the 
potentially applicable one-year presumptive period.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, during the July 2008 VA audiology examination, the 
Veteran reported the progressive onset of hearing loss about 
fifteen years previously, and during the March 2008 VA 
audiology examination, he indicated that he had been 
experiencing tinnitus for a few years.  Thus, in addition to 
a lack of medical evidence of continuity of symptomatology of 
either hearing loss or tinnitus, there is no lay evidence of 
such continuity of symptomatology.

The only medical opinion as to the etiology of either the 
Veteran's hearing loss or tinnitus is that of the July 2008 
VA examiner, a doctor of audiology.  After reviewing the 
claims file and examining the Veteran, the VA examiner 
concluded that the Veteran's hearing loss was not likely 
("less likely as not" and "less than 50/50 probability") 
related to service.  In support of this conclusion, the VA 
examiner noted the lack of concerns regarding ear-related 
problems at separation, the onset of hearing loss many years 
after service, and the fact that current scientific evidence 
indicates that hearing loss related to acoustic exposure or 
trauma occurs "immediately at the time of insult and has not 
been found to present with a progressive onset."  

The VA examiner cited a 2005 study in support of his summary 
of the current scientific evidence on this question.  He also 
noted that hearing loss with progressive onset commonly 
indicates age-related hearing loss (presbycusis), genetic 
inheritance, or other factors other than long ago noise 
exposure.  The VA examiner concluded that he scientifically 
reviewed and thoughtfully considered the Veteran's military 
and civilian audiological and otological history (with a 
focus on military noise exposure information).

Given the VA examiner's medical qualifications, his thorough 
review of the claims file, and his detailed explanation for 
the conclusion that he reached, the Board finds that his 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, there is no contrary medical evidence or opinion, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion. 

Finally, to the extent that the Veteran has asserted that his 
hearing loss and tinnitus are related to in-service noise 
exposure, is the Veteran is not competent to opine on these 
etiological questions.  While a layperson can provide 
evidence as to some questions of etiology or diagnosis, the 
question of a medical relationship between hearing loss or 
tinnitus and service, which would require more than direct 
observation to resolve, is not in the category of questions 
that lend themselves to resolution by lay observation.  See 
Robinson v. Shinseki, No. 2008-7096, 312 Fed. Appx. 336 (Fed. 
Cir. Mar. 3, 2009) (unpublished) (Board's broad statement 
indicating that layperson can never provide competent 
evidence on any question of etiology or diagnosis contradicts 
the Federal Circuit's holding in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  See also Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr, 21 Vet. App. at 308-309 (lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Thus, the Veteran's 
statements asserting a relationship between his hearing loss 
or tinnitus and service are not probative as to this 
question.

Therefore, the weight of the evidence, including the July 
2008 VA examiner's opinion, indicates that the Veteran's 
hearing loss is not related to service.  Moreover, given that 
the medical evidence and Veteran's statements indicate that 
his tinnitus did not manifest until many years after service, 
and the absence of any competent evidence of nexus between 
the Veteran's tinnitus and the presumed in-service noise 
exposure, the weight of the evidence is against the claim for 
service connection for tinnitus as well.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-57.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


